Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (10033002), on view of Hwang 9201601559620.
Regarding claim 1, 2, 8 and 9 Ma teaches an OLED wherein the follow structure is used in the light emitting layer:


    PNG
    media_image1.png
    273
    391
    media_image1.png
    Greyscale

wherein R1-R4 are taught to be a silyl or hydrogen  (col. 3).
Related prior art Hwang Ma teaches an OLED wherein the light emitting layer contains an iridium organometallic having a structure similar to the one taught by Ma, wherein the carbazole group can have a hydrogen or silicon group  having the following structure (par. 18, par. 27):

    PNG
    media_image2.png
    30
    213
    media_image2.png
    Greyscale

	Clearly these prior art are related to similar fields of endeavor.  Further, the substituents taught by prior art are functional equivalents, both teaching that the use of silicon groups or hydrogen would afford the structures certain electrical properties (e.g. nucleophilic and/or electrophilic).
	Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
2 is hydrogen, methyl, CD3, ethyl, propyl, isopropyl, cyclopropyl, cyclobutyl, cyclopentyl, or cyclohexyl (Ma, col. 3).  
Regarding claim 4 Ma teaches an compound according to claim 1, wherein: R3 is hydrogen, methyl, CD3, ethyl, propyl, isopropyl, cyclopropyl, cyclobutyl, cyclopentyl, or cyclohexyl (Ma, col 3).  
Regarding claim 5 Ma teaches an compound according to claim 1, wherein R4 is hydrogen (Ma, col. 3).  
Regarding claim 6 Ma, in view of Hwang teaches an compound according to claim 1, wherein: the triplet energy level of the compound is 2.6 eV or less (Hwang,  par. 278 and Table 1 shows examples of triplet energy, almost all below 2.6 eV).  
Regarding claim 7 Ma teaches an compound according to claim 1, wherein. the maximum light emission wavelength of the compound is 500 nm to 550 nm (see par. 121).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894